                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       WYNN BREWER,                                      Case No. 19-cv-01055-LB
                                  12                    Petitioner,
Northern District of California
 United States District Court




                                                                                             ORDER TO SHOW CAUSE
                                  13             v.
                                                                                             Re: ECF No. 1
                                  14       ROBERT NEUSCHMID,
                                  15                    Respondent.

                                  16

                                  17                                            INTRODUCTION

                                  18        Petitioner Wynn Brewer is currently incarcerated at California State Prison Solano in

                                  19   Vacaville, California, serving a 25-years-to-life sentence for conspiracy to commit murder, plus a

                                  20   three-year sentence, to run consecutively, for being a felon in possession of a firearm.1 Mr. Brewer

                                  21   brings a petition for writ of habeas corpus. Mr. Brewer’s petition is now before the court for

                                  22   review pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

                                  23   Courts.2 This order requires the respondent, Warden Robert Neuschmid, to respond to the petition.

                                  24

                                  25   1
                                        Pet. – ECF No. 1 at 1 (¶¶ 2–3, 6). Citations refer to material in the Electronic Case File (“ECF”);
                                  26   pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                        Rules Governing Section 2254 Cases in the United States District Courts (2010), available at
                                  27   https://www.uscourts.gov/sites/default/files/rules-governing-section-2254-and-section-2255-
                                       proceedings.pdf.
                                  28

                                       ORDER – No. 19-cv-01055-LB
                                                                                  STATEMENT
                                   1
                                           The Alameda County District Attorney’s Office charged Mr. Brewer and two other defendants,
                                   2
                                       Patrick Shields and Cyrico Robinson, in a four-count indictment. See People v. Shields, No.
                                   3
                                       A145226, 2017 WL 3634208, at *1 (Cal. Ct. App. Aug. 24, 2017).3 Count one charged Mr.
                                   4
                                       Brewer, Mr. Shields, and Mr. Robinson with conspiracy to commit murder. See id. Count two
                                   5
                                       charged Mr. Brewer with attempted first-degree murder of a Rahim Muhammad. See id. Count
                                   6
                                       three charged Mr. Brewer with being a convicted felon in possession of a firearm. See id. Count
                                   7
                                       four charged Mr. Shields with attempted first-degree murder of Mr. Muhammad. See id.
                                   8
                                           The defendants argued that what actually happened was a conspiracy to commit assault, which
                                   9
                                       had not been charged. See id. at *4. The trial court held that assault is not a lesser-included offense
                                  10
                                       of murder or attempted murder. See id. The trial court stated that it might be a lesser-related
                                  11
                                       offense if the prosecution would agree to it. See id. The prosecutor stated that he would not agree
                                  12
Northern District of California




                                       to such an instruction. See id. The trial court stated a defendant has no right to an instruction on a
 United States District Court




                                  13
                                       lesser-related offense even if he requests it and it would have been supported by substantial
                                  14
                                       evidence, because California law does not permit a court to instruct concerning an uncharged
                                  15
                                       lesser-related offense unless both parties agree to it. See id.
                                  16
                                           At the conclusion of the prosecutor’s case, the court granted Mr. Shields’s motion to dismiss
                                  17
                                       count four. See id. at *1. The jury deadlocked on count two, and the prosecutor moved to dismiss
                                  18
                                       that count. See id. The jury ultimately found Mr. Brewer and Mr. Shields guilty of count one
                                  19
                                       (conspiracy to commit murder) and Mr. Brewer guilty of count three (being a felon in possession).
                                  20
                                       See id. The trial court sentenced Mr. Brewer and Mr. Shields to terms of 25 years to life for
                                  21
                                       conspiracy and sentenced Mr. Brewer to three years, to run consecutively, for being a felon in
                                  22
                                       possession. See id. at *2.
                                  23
                                           Mr. Brewer appealed to the California Court of Appeal, arguing that the trial court erred in not
                                  24
                                       instructing the jury on conspiracy to commit assault with a firearm and conspiracy to commit
                                  25

                                  26
                                  27   3
                                        See Pet. – ECF No. 1 at 8–12 (¶ 7) (quoting Court of Appeal opinion); Pet. Ex. A – ECF No. 1 at 28–
                                       47 (attaching Court of Appeal opinion).
                                  28

                                       ORDER – No. 19-cv-01055-LB                          2
                                   1   voluntary manslaughter as lesser included offenses of conspiracy to commit murder. Id. at *4. Mr.

                                   2   Brewer also argued that the trial court erred in imposing a consecutive three-year sentence on him

                                   3   for being a felon in possession. Id. at *9. The Court of Appeal rejected Mr. Brewer’s challenges

                                   4   and affirmed his conviction and sentence. Id. at *10. Mr. Brewer filed a petition for review in the

                                   5   California Supreme Court.4 The Supreme Court denied his petition.5

                                   6         Mr. Brewer now brings this petition for writ of habeas corpus, arguing that “[t]he trial court’s

                                   7   failure to instruct the jury as to the lesser included crime of conspiracy to commit assault denied

                                   8   Petitioner his Fourteenth Amendment right to Due Process.”6

                                   9

                                  10                                                ANALYSIS
                                  11         “A court, justice or judge entertaining an application for a writ of habeas corpus shall forthwith

                                  12   award the writ or issue an order directing the respondent to show cause why the writ should not be
Northern District of California
 United States District Court




                                  13   granted, unless it appears from the application that the applicant or person detained is not entitled

                                  14   thereto.” 28 U.S.C. § 2243. “Summary dismissal is appropriate only when the allegations in the

                                  15   petition are vague or conclusory or palpably incredible, or patently frivolous or false.” Hendricks

                                  16   v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (internal citations, quotation marks, and brackets

                                  17   omitted). The court cannot say that Mr. Brewer’s claims are vague, conclusory, palpably

                                  18   incredible, or patently frivolous or false. The respondent must respond to Mr. Brewer’s claims.

                                  19

                                  20                                              CONCLUSION
                                  21         For the foregoing reasons,

                                  22             1. Mr. Brewer’s petition warrants a response.

                                  23

                                  24

                                  25
                                       4
                                           Pet – ECF No. 1 at 8 (¶ 5).
                                  26   5
                                           Id.
                                  27   6
                                         Id. at 12 (¶ 8). Mr. Brewer does not raise a challenge here to his conviction or sentence for being a
                                       felon in possession.
                                  28

                                       ORDER – No. 19-cv-01055-LB                          3
                                   1          2. The clerk must serve by mail a copy of this order, the petition and all attachments

                                   2             thereto upon the respondent.

                                   3          3. The clerk also must serve a copy of the “consent or declination to magistrate judge

                                   4             jurisdiction” form upon the respondent.

                                   5          4. By April 30, 2019, the respondent must file and serve upon Mr. Brewer an answer

                                   6             conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases,

                                   7             showing cause why a writ of habeas corpus should not be issued.

                                   8          5. Mr. Brewer may submit a reply to the respondent’s answer. Should he wish to do so, he

                                   9             must file and serve upon the respondent the reply by May 30, 2019.

                                  10      The matter will be taken under submission, or set for hearing, in the court’s discretion.

                                  11

                                  12      IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13      Dated: March 1, 2019

                                  14                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  15                                                   United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-01055-LB                       4
